Order entered April 14, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-21-00074-CV

                       IN RE HON. KIM COOKS, Relator

         Original Proceeding from the 256th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-10014998-Z

                                      ORDER
                    Before Justices Schenck, Nowell, and Garcia

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE